           Case 1:09-cr-00329-SS Document 105 Filed 08/07/20 Page 1 of 4



PROB 12C
(6/96)
                         UNITED STATES DISTRICT COURT
                                        for
                              Western District of Texas
                                        Amended
             Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: Jeremy Javon Fulton                      Case Number: A-09-CR-329(01)-SS
Name of Sentencing Judicial Officer: Honorable Sam Sparks, Senior United States District Judge
Date of Original Sentence: December 11, 2009
Original Offense: Count 2: Possession with the Intent to Distribute a Controlled Substance
(Cocaine), in violation of 21 U.S.C. § 841(a)(1) and Count 4: Possession of a Firearm by a
Convicted Felon, in violation of 18 U.S.C. § 922(g)(1)
Original Sentence: 188 months’ imprisonment as to Count 2, and 120 months’ imprisonment as to
Count 4, to be served concurrently. Imprisonment to be followed by a three (3) year term of
supervised release on each count, to be served concurrently. Special conditions include alcohol
abstinence, substance abuse treatment, mental health treatment, financial disclosure, and a $200
special assessment (satisfied)
Type of Supervision: Supervised Release           Date Supervision Commenced: April 26, 2018
Assistant U.S. Attorney: Ashley Chapman Hoff     Defense Attorney: R. Scott Magee (Appointed)



                                 PREVIOUS COURT ACTION


On December 9, 2011, the defendant’s term of imprisonment was reduced from 188 months to 137
months as to Count 2, and to a term of 120 months as to Count 4, to be served concurrently.

On May 1, 2015, the defendant’s term of imprisonment was reduced from 137 months to 115
months as to Count 2, and to a term of 115 months as to Count 4, to be served concurrently.

On July 12, 2020, a Probation Form 12A was filed to notify the Court of Fulton’s July 4, 2020
criminal conduct that led to a warrant being issued for the charge of Assault Strangulation with
Previous Conviction Family Violence 2nd degree felony. It was respectfully recommended no
action be taken until the state warrant was executed and the defendant was in custody. The Court
concurred.
           Case 1:09-cr-00329-SS Document 105 Filed 08/07/20 Page 2 of 4



FULTON, Jeremy Javon
Amended Petition for Warrant or Summons for Offender Under Supervision
Page 2

On July 24, 2020, a Probation Form 12C was filed with the Court in response to Fulton’s July 23,
2020 arrest on an outstanding felony warrant. The same date a warrant was issued. On July 28,
2020, the warrant was executed. Revocation proceedings remain pending.


                                   PETITIONING THE COURT

[X] To issue a warrant.                  [ ] To issue a summons.

The probation officer believes that the offender has violated the following condition(s) of
supervision:

Violation of Mandatory Condition No. 1: “The defendant shall not commit another federal, state,
or local crime.”

Violation of Special Condition: “The defendant shall abstain from the use of alcohol and all other
intoxicants during his term of supervision.”

Nature of Noncompliance: On July 4, 2020 at approximately 5am, the Austin Police
Department and Travis County Sheriff’s Office responded to a 911 call for help at the 7-11
convenience store located in the 15000 block of FM 1825. According to the Travis County
Sheriff’s Office Affidavit for Warrant of Arrest and Detention, the caller reported she was
assaulted at 1418 Mangrum Street by her child’s father, Jeremy Fulton. The female victim
reported she was in town from Houston to celebrate her son’s birthday with Fulton and his family.
She had fallen asleep in her hotel room and missed multiple calls from Fulton. She drove to his
home at approximately 4:30am. When she arrived at the residence, Fulton was angry with her
and told her to leave. As she walked to her vehicle, Fulton grabbed for her keys and struck her in
the face with a closed fist. The victim ran in between two cars and Fulton got on top of her. She
reported he strangled her with both of his hands until she lost consciousness. When she came to,
the victim ran across FM 1825 to the convenience store where she called 911. She was observed
to have bloodied and swollen lips; contusions to her left eye to include blood in the outer white
of the eye; multiple bloodied scratch marks on both sides of her throat, neck, chin, and behind
her ears; scratches on her left shoulder; abrasions to the back of her left hip; and dried blood on
her shorts. In an Assault Victim Statement, the victim reported Fulton has strangled her on two
prior occasions. The victim was evaluated by emergency medical personnel on site; however,
declined further medical treatment.

The same date at approximately 7:15am, Fulton called the Probation Officer. He reported that he
and his child’s mother had a physical altercation in his front yard early the same morning. He
continued that the pair had been consuming alcohol at a local hotel when a verbal altercation
ensued. He left the hotel and returned home to avoid further confrontation. His child’s mother
came to his home at approximately 4am and woke the whole family by verbally making a scene.
He related they took their verbal argument outside; however, the argument turned physical and
           Case 1:09-cr-00329-SS Document 105 Filed 08/07/20 Page 3 of 4



FULTON, Jeremy Javon
Amended Petition for Warrant or Summons for Offender Under Supervision
Page 3

both parties assaulted one another, at which time his child’s mother walked away from his home
and he returned inside. Fulton noted he was aware that law enforcement would be looking for
him as his child’s mother had contacted his mother about the altercation.

On July 7, 2020, an Assault Strangulation with Previous Conviction Family Violence 2nd Degree
Felony warrant of arrest was issued for the defendant. The case has been filed under Docket No.
D-1-DC-20-301051 in the Travis County District Court and remains pending.

On July 23, 2020, Fulton was arrested by the United States Marshal Service Task Force on the
outstanding state warrant. He remains in McClennan County Jail.

On August 6, 2020, three Violation of Protective Order – Family Violence Class A Misdemeanor
warrants of arrest were issued for the defendant. All incidents that resulted in said charges being
filed occurred after the filing of an emergency protective order that was filed on July 23, 2020. As
the defendant is presently in the custody of the United States Marshals Service, the warrants were
served the same date. The cases have been filed under Docket Nos. C-1-CR-20-501023, 501024,
and 501025, in Travis County Court. The cases remain pending.

U.S. Probation Officer Recommendation: Fulton has an extensive history of domestic
battery. His term of supervised release should be revoked.


Approved by,                                                      Respectfully submitted,



Hector J. Garcia                                                  Heather M. Durand
Supervising U.S. Probation Officer                                U.S. Probation Officer
                                                                  Date: August 7, 2020


Received by,


/s/ Sharon S. Pierce
Sharon Pierce
Assistant U.S. Attorney

□x recommend ☐does not recommend                 Justification:
           Case 1:09-cr-00329-SS Document 105 Filed 08/07/20 Page 4 of 4




FULTON, Jeremy Javon
Amended Petition for Warrant or Summons for Offender Under Supervision
Page 4


THE COURT ORDERS:

[ ] No Action
[ ] The Issuance of a Warrant
[ ] The Issuance of a Summons
[X] Other: Continue the warrant issued July 24, 2020, in effect.



                                                                 Honorable Susan Hightower
                                                                 United States Magistrate Judge

                                                                 Date: August 7, 2020
